                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON




United States of America,

                             Plaintiff,

v.                                                                    Case No. 3:19-cr-152(4)
                                                                      Judge Thomas M. Rose

Tevon Amaee Ruel Butler,

                             Defendant.




    ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
    COMPASSIONATE RELEASE (ECF 76).
______________________________________________________________________________

       Pending before the Court is Motion by Defendant Tevon Amaee Ruel Butler for a

Reduction of Sentence Under the Compassionate Release Provisions Pursuant to 18 U.S.C.

3582(c)(1)(A) and the First Step Act of 2018. (ECF 76). Appointed counsel has filed a

Supplemental Memorandum in Support. (ECF 80). The government filed a response, (ECF 81), to

which Defendant filed a reply. (ECF 82).

I.     Background

       On October 8, 2019, a grand jury returned an indictment against defendant Tevon Amaee

Ruel Butler and Cy’ran Jonathan Campbell, Ankeese Randolph Brown and Dewan Lamar Love.

Each of the codefendants were charged with participating in a Hobbs Act conspiracy to rob a local

                                               1
drug dealer of his personal property, controlled substances and United States currency. (ECF 15).

The indictment further alleged that the Defendants employed the use of force, violence and fear of

injury, by striking the victim about the face, head and back with a wooden bat in violation of 18

U.S.C. §§ 1951 (a) and 2. On January 28, 2020, Butler entered a plea of guilty pursuant to a written

plea agreement. (ECF 37 and 39). On August 20, 2020, the Court sentenced the defendant to a

term of thirteen months of incarceration. (ECF 70 and 71).

       COVID-19 is a viral disease for which the mortality rate is high. Public health experts have

warned that incarcerated individuals “are at special risk of infection” and are “less able to

participate in proactive measures to keep themselves safe.” Achieving a Fair and Effective COVID-

19 Response: An Open Letter to Vice-President Mike Pence, and Other Federal, State, and Local

Leaders from Public Health and Legal Experts in the United States (March 2, 2020), at

https://bit.ly/2W9V6oS. The conditions in BOP facilities provide a hospitable environment for

COVID-19 to spread. Joseph A. Bick, Infection Control in Jails and Prisons, CLINICAL

INFECTIOUS DISEASES 45(8): 1047-1055 (2007), available at https://doi.org/10.1086/521910; Vice,

Sick Staff, Inmate Transfers, and No Tests: How the U.S. is Failing Federal Inmates as

Coronavirus Hits (Mar. 24, 2020), available at https://www.vice.com/en_us/article/jge4vg/sick-

staff-inmate-transfers-and-no-tests-how-the-us-is-failing-federalinmates-as-coronavirus-hits.

       As a result of these concerns, on May 18, 2020, the Department of Justice issued internal

guidance which directs that the Government concede that defendants who have certain CDC risk

factors can establish “extraordinary and compelling reasons” that warrant a reduction in sentence.

(See United States v. Albert M. Firebaugh IV, No. 16-20341 (S.D. Fla June 1, 2020).

       Defendant is incarcerated at Fort Dix F.C.I. in New Jersey. Currently, no inmates at Ft. Dix


                                                 2
are infected with Covid-19, while two staff members are. Two inmates have died of the disease.

Of the inmates, 1,797 who previously had the illness have recovered, as have 91 members of the

staff. (https://www.bop.gov/coronavirus/, visited May 12, 2021). There are 2,646 inmates at Ft.

Dix F.C.I. (https://www.bop.gov/locations/institutions/ftd/, visited May 12, 2021)

II.    Analysis

       Defendant asks the Court to grant him a reduction in sentence as permitted by 18 U.S.C. §

3582(c)(1)(A)(i) and to consider what he alleges are extraordinary and compelling reasons for

doing so. Section 603(b) of the First Step Act, which was signed into law on December 21, 2018,

modified 18 U.S.C. § 3582 to allow a defendant to bring a motion on his or her own behalf either

“[1] after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the lapse of 30 days from the

receipt of such request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d

831, 833-34 (6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for

compassionate release, a prisoner may take his claim to court only by moving for it on his own

behalf. To do that, he must fully exhaust all administrative rights to appeal with the prison or wait

30 days after his first request to the prison,” and “[p]risoners who seek compassionate release have

the option to take their claim to federal court within 30 days, no matter the appeals available to

them”) (internal quotation marks omitted) (alterations adopted).

       A district court has limited authority to modify a sentence. “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,


                                                 3
335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides in part:

        The court may not modify a term of imprisonment once it has been imposed except
        that—in any case—the court … may reduce the term of imprisonment (and may
        impose a term of probation or supervised release with or without conditions that
        does not exceed the unserved portion of the original term of imprisonment), after
        considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
        they are applicable, if it finds that extraordinary and compelling reasons warrant
        such a reduction … and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).

        Thus, the Court can modify a term of imprisonment if it finds that (1) “extraordinary and

compelling reasons warrant such a reduction,” (2) “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission,” and (3) such a reduction is appropriate

“after considering the factors set forth in section 3553(a) to the extent that they are applicable.” 18

U.S.C. § 3582(c)(1)(A)(i); see also United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir.

2020); United States v. Spencer, No. 20-3721, 2020 U.S. App. LEXIS 28051, at *4, 2020 WL

5498932 (6th Cir. Sept. 2, 2020). “[D]istrict courts may deny compassionate-release motions when

any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the

others.” United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021); see also United States v. Jones,

980 F.3d 1098, 1108 (6th Cir. 2020); United States v. Ruffin, 978 F.3d 1000, 1006 (6th Cir. 2020);

United States v. Owens, No. 20-2139, 2021 WL 1811538, at *3 (6th Cir. May 6, 2021).

        While judges “have full discretion to define ‘extraordinary and compelling’ without

consulting the policy statement § 1B1.13.” United States v. Jones, 980 F.3d 1098, 1109 (6th Cir.

2020), the Court references U.S.S.G. § 1B1.13 for guidance. Therein, the Sentencing Commission

identifies four circumstances in which “extraordinary and compelling reasons” may exist. See 28

                                                  4
U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding the

sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should

be considered extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples”). United States Sentencing Commission, Guidelines

Manual, § 1B1.13, at cmt. n.1 (Nov. 1, 2018) (Reduction in Term of Imprisonment Under 18

U.S.C. § 3582(c)(1)(A) (Policy Statement)). Those four circumstances are: (A) Medical Condition

of the Defendant; (B) Age of the Defendant; (C) Family Circumstances; and (D) other

extraordinary and compelling reasons. Id. Each of the four circumstances has its own parameters.

Id. Commentary also confirms that, “[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement.” Id. at cmt. n.3; see also United States v. Keefer, No. 19-4148, 2020 U.S. App. LEXIS

32723, at *6-7, 2020 WL 6112795 (6th Cir. Oct. 16, 2020) (“[i]n Application Note 1 to § 1B1.13,

the Commission also listed the ‘extraordinary and compelling reasons’ that might entitle a

defendant to a sentence reduction”).

       The policy statement also encourages the Court to consider whether the defendant is “a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

Id.; see also Kincaid, 802 F. App’x at 188; Spencer, 2020 U.S. App. LEXIS 28051, at *4 (“[t]he

district court must also find that the defendant is not a danger to the safety of any other person or

to the community”) (internal quotation marks omitted). Section 3142(g) provides factors to be

considered in making that “danger to the safety” determination.

       Specifically, 18 U.S.C. § 3142(g) states:

               (g) Factors to be considered. The judicial officer shall, in
               determining whether there are conditions of release that will

                                                   5
               reasonably assure the appearance of the person as required and the
               safety of any other person and the community, take into account
               the available information concerning—

               (1) the nature and circumstances of the offense charged, including
               whether the offense is a crime of violence, a violation of section
               1591 [18 USCS § 1591], a Federal crime of terrorism, or involves
               a minor victim or a controlled substance, firearm, explosive, or
               destructive device;

               (2) the weight of the evidence against the person;

               (3) the history and characteristics of the person, including—

               (A) the person’s character, physical and mental condition, family
               ties, employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person
               was on probation, on parole, or on other release pending trial,
               sentencing, appeal, or completion of sentence for an offense under
               Federal, State, or local law; and(4) the nature and seriousness of
               the danger to any person or the community that would be posed by
               the person’s release. In considering the conditions of release
               described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this
               section, the judicial officer may upon his own motion, or shall
               upon the motion of the Government, conduct an inquiry into the
               source of the property to be designated for potential forfeiture or
               offered as collateral to secure a bond, and shall decline to accept
               the designation, or the use as collateral, of property that, because of
               its source, will not reasonably assure the appearance of the person
               as required.

18 U.S.C. § 3142(g); see also United States v. Jones, No. 20-3748, 2020 U.S. App. LEXIS 32451,

at *4-5 (6th Cir. Oct. 14, 2020).

       The factors set forth in Section 3553(a) “include, among others, ‘the nature and

circumstances of the offense’; the defendant’s ‘history and characteristics’; the need for the

sentence imposed to reflect the seriousness of the offense, provide just punishment, and afford

                                                 6
adequate deterrence; and the need to avoid unwarranted sentencing disparities.” Jones, 2020 U.S.

App. LEXIS 32451, at *6 (quoting 18 U.S.C. § 3553(a)(1), (2), (6)).

       Moreover, “compassionate release is discretionary, not mandatory.” United States v.

Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); see also 18 U.S.C. § 3582(c)(1)(A)(i) (stating that

a court “may” reduce the term of imprisonment); Keefer, 2020 U.S. App. LEXIS 32723, at *7

(“The statute’s plain text makes evident the discretionary nature of a compassionate-release

decision,” and “the statute lists factors that, when present, permit a district court to reduce a

sentence”) (emphasis in original).

       The Bureau of Prisons has taken significant measures to protect inmates. On March 13,

2020, in accordance with its Coronavirus (COVID-19) Action Plan, BOP began to modify its

operations to minimize the risk of COVID-19 transmission into and inside its facilities. Since that

time, BOP has repeatedly revised the Action Plan to address the crisis. Beginning November 25,

2020, BOP implemented Phase Nine of the Action Plan, which currently governs operations.

https://sallyport.bop.gov/co/hsd/infectious disease/COVID19/index.jsp. The current operations

plan follows all national guidelines and requires that, upon intake, all inmates be secured in their

assigned quarters for a period of at least 14 days in order to stop spread of the disease. Inmates are

required to wear masks at all times except eating and sleeping. Three washable cloth masks have

been provided to each inmate. Only limited movement is afforded to facilitate commissary,

laundry, showers, telephone, and computer access. Further, BOP has severely limited movement

of inmates and detainees among its facilities. Symptomatic inmates and asymptomatic inmates

with a risk of exposure are placed in quarantine until cleared by medical staff. Social visits, where

allowed, are non-contact. See www.bop.gov/coronavirus/COVID19_status.jsp. (Telephone


                                                  7
minutes have been increased from 300 a month to 500, with no charge.)

          In an effort to assist inmates who are most vulnerable to the disease and pose the least

threat to the community, BOP is also exercising greater authority to designate inmates for home

confinement. On March 26, 2020, the Attorney General directed BOP to prioritize transferring

inmates to home confinement in appropriate circumstances when those inmates are vulnerable to

COVID-19 under the CDC risk factors.

          As of mid-October 2020, the CDC has concluded that individuals diagnosed with a handful

of serious pre-existing conditions such as smoking, Type II diabetes, chronic heart problems,

cancer, immuno-compromised due to organ transplant, and obesity “are at an increased risk for

severe illness from COVID . . .” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed October 27, 2020). During the

current COVID-19 pandemic, an inmate who presents one of the risk factors on that list, as

confirmed by medical records, and who is not expected to recover from that condition, would

satisfy the extraordinary and compelling prong of the compassionate release policy statement --

even if that condition in ordinary times would not allow compassionate release.

          Conversely, the CDC has opined that “there are limited data and information about the

impact of [other] underlying medical conditions and whether they increase the risk for severe

illness       from      COVID-19.”        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed October 27, 2020). People who

fall into this category and “might be at an increased risk for severe illness” include individuals

with moderate to severe asthma. Id. Given the lack of data concerning these conditions, their

interaction with COVID is speculative and would not at this time satisfy the extraordinary and


                                                 8
compelling criteria of the policy statement.

       A subsequent memorandum from the Attorney General on April 3, 2020 further directed

BOP to expand the range of inmates eligible for home confinement, as authorized by the CARES

Act. See Section 12003(b) (2) of the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”), Pub. L. No. 116-136, enacted March 27, 2020. In assessing whether home

confinement is appropriate for a particular inmate, BOP weighs numerous factors, including the

inmate’s medical conditions, age, crime of conviction, and conduct while in prison; conditions in

the inmate’s particular institution; availability of post-release transportation, housing and

supervision for the inmate; and the inmate’s risk from COVID-19 if released. Prior to releasing an

inmate, BOP is directed to implement a fourteen-day quarantine in order to protect the community.

       BOP asserts it is devoting all available resources to executing the Attorney General’s

directives, and that it is systematically assessing the inmate population to determine which inmates

are most appropriate for transfer. From the Attorney General's memo on March 26, 2020 until

November 6, 2020, the BOP placed 7,766 inmates on home confinement. See

www.BOP.gov/coronavirus (accessed November 6, 2020). By January 29, 2021, 7,837 were on

home confinement; but a counting those who had completed their home confinement, along with

those currently on it, that number was 21,069. (id. accessed January 29, 2021).

       BOP claims its home confinement program provides a centralized, consistent mechanism

for identifying prisoners for whom home confinement is most appropriate. The Court hopes the

resulting reduction in prison population will benefit all remaining prisoners. The Courts hesitates

to augment a systematic effort by granting compassionate release to prisoners who may be less

deserving than others nationally, and without the capacity to conduct the comprehensive and


                                                 9
consistent review that can be undertaken by BOP.

       The Court may only reduce a sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) if, “after

considering the factors set forth in § 3553(a) to the extent that they are applicable,” the Court “finds

that” “extraordinary and compelling reasons warrant such a reduction” “and that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Congress directed that the Sentencing Commission adopt policies regarding

“what should be considered extraordinary and compelling reasons for sentence reduction.” 28

U.S.C. § 994(a)(2)(C) & (t). The Sentencing Commission fulfilled Congress’s directive by issuing

U.S.S.G. § 1B1.13. The policy statement provides for reduction of a sentence, after considering

the § 3553(a) factors, if (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

defendant is not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g);” and (iii) “the reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

       The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if the

defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is:

                       (I) suffering from a serious physical or medical condition,

                     (II) suffering from a serious functional or cognitive
               impairment, or

                      (III) experiencing deteriorating physical or mental health
               because of the aging process,


                                                  10
               that substantially diminishes the ability of the defendant to provide
               self-care within the environment of a correctional facility and from
               which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes

the possibility that BOP could identify other grounds that amount to “extraordinary and compelling

reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

       Because the Sentencing Commission’s policy statement defines “extraordinary and

compelling reasons” to include only certain specified categories of medical conditions, to state a

cognizable basis for a sentence reduction based on a medical condition, a defendant first must

establish that his condition falls within one of the categories listed in the policy statement. If a

defendant’s medical condition does not fall within one of the categories specified in the application

note (and no other part of the application note applies), his or her motion will be denied.

       The mere existence of the COVID-19 pandemic, which poses a general threat to every non-

immune person in the country, does not fall into either of those categories and therefore could not

alone provide a basis for a sentence reduction. The categories encompass specific serious medical

conditions afflicting an individual inmate, not generalized threats to the entire population. As the

“[T]he mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.” United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020). To classify COVID-19 without further extenuating circumstances as an

extraordinary and compelling reason would be wrong and would be detrimental to B.O.P.’s

organized and comprehensive anti-COVID-19 regimens.


                                                 11
       That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a motion

under § 3582(c) (1) (A). If an inmate has a chronic medical condition that has been identified by

the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19, that condition

may satisfy the standard of “extraordinary and compelling reasons.” Under these circumstances, a

chronic condition (i.e., one “from which [the defendant] is not expected to recover”) reasonably

could be found to be “serious” and to “substantially diminish[ ] the ability of the defendant to

provide self-care within the environment of a correctional facility,” even if that condition would

not have constituted an “extraordinary and compelling reason” absent the risk of COVID-19.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I). But as part of its analysis of the totality of circumstances,

the Court should consider whether the inmate is more likely to contract COVID-19 if he or she is

released than if he or she remains incarcerated. That will typically depend on the inmate’s proposed

release plans and whether a known outbreak has occurred at his or her institution.

       Here, Butler has identified no health issues. He is nineteen years of age. He has not

delineated any family circumstances or other extraordinary and compelling circumstances. Butler

has not established an extraordinary and compelling reason for a reduction in a sentence.

       The Court recognizes it is extraordinarily difficult to combat the spread of COVID-19

within a prison, as both courts and the CDC have recognized. United States v. Gardner, No. 14-

cr-20735-001, 2020 U.S. Dist. LEXIS 129160, at *4–*5 (E.D. Mich. July 22, 2020). Even under

otherwise ideal circumstances, prison conditions prevent the kind of physical distancing necessary

to prevent the spread of this virus. Id. However, as of May 12, 2021, the BOP administered 169,532

doses of the vaccine. At Ft. Dix, vaccinations have been administered to 247 staff and 1,481

inmates. https://www.bop.gov/coronavirus/.


                                                12
       Butler has not proposed a release plan. Neither does the need for the sentence imposed to

“provide the defendant with…medical care…in the most effective manner,” 18 U.S.C. §

3553(a)(2)(D), weigh in favor of granting this motion to reduce the sentence.

       Moreover, factors in §§ 3553(a)(2)(A), (B) and (a)(6) counsel against reducing the sentence

under these circumstances. First, Butler was only sentenced to thirteen months imprisonment,

which the Court believes should be fully served.

       The time Butler has served in prison has achieved only a little of the original sentence’s

retributive, deterrent, and incapacitate purpose. Defendant’s continued detention now does not

pose danger of serious injury and death, so the Court cannot say it is a risk grossly disproportionate

to Butler’s conduct of conviction. Cf. Williams-Bethea, 2020 U.S. Dist. LEXIS 96651, at *12.

Because of the seriousness of the offense, compassionate release is not warranted here.

III.   CONCLUSION

       Defendant does not meet the requirements necessary to be granted relief under 18 U.S.C.

§ 3582(c)(1)(A). Thus, the Court DENIES Motion for a Reduction of Sentence Under the

Compassionate Release Provisions Pursuant to 18 U.S.C. 3582(c)(1)(A) and the First Step Act of

2018. ECF 76.

       DONE and ORDERED in Dayton, Ohio on Thursday, May 13, 2021.



                                                      s/Thomas M. Rose
                                                      ________________________________
                                                      THOMAS M. ROSE
                                                      UNITED STATES DISTRICT JUDGE




                                                 13
